Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 10/14/21 have been considered as follows.
35 USC 103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
  Specification
The title of the invention is not descriptive. The following title is suggested: 
LENS ASSEMBLY HAVING FOUR LENSES OF ++-+ OR +++- REFRACTIVE POWERS, AND ELECTRONIC DEVICE INCLUDING THE SAME.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20190101724). 

    PNG
    media_image1.png
    779
    565
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches a lens assembly (Fig. 17, Table 17A, +++-) comprising: 
a first lens having positive refractive power, a subject side surface of the first lens having a convex shape towards a subject;

a center portion intersecting an optical axis having a convex shape towards the subject, and
	a peripheral portion around the center portion and having a convex shape towards an image sensor;
	a third lens having positive or negative refractive power; 
	a fourth lens having positive or negative refractive power, and
	a filter (350) disposed between the fourth lens and the image sensor, wherein the band-pass filter has a pass bandwidth of less than or equal to 200nm ([65], “smaller than 40 nm”);
wherein the first lens, the second lens, the third lens, and the fourth lens are sequentially arranged from the subject to the image sensor along the optical axis,
wherein a sum of Abbe numbers of the first lens, the second lens, the third lens, and the fourth lens satisfies Conditional Expression 1 as follows: 20≤ν1+ν2+ν3+ν4≤125 (29.2+20.4+23.3+21.8), and, wherein the lens assembly satisfies Condition Expression 1-1 as follows: 1≤|f4/f3|≤4 (4.47/3.06); and
wherein “ν1” represents an Abbe number of the first lens, “ν2” represents an Abbe number of the second lens, “ν3” represents an Abbe number of the third lens, and “ν4” represents an Abbe number of the fourth lens.

Regarding claim 8, Chen further teaches the lens assembly of claim 1, wherein a ratio of a focal length of the first lens to a focal length of the second lens satisfies Conditional Expression 4 as follows:
0.05 ≤ f 1 / f 2   ≤ 1.2 (3.67/9.52) 
wherein “f1” represents the focal length of the first lens, and “f2” represents the focal length of the second lens.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-7,9-10,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20200018930, of record) in view of Wang (US 20190212526, of record). 

    PNG
    media_image2.png
    604
    628
    media_image2.png
    Greyscale

Regarding claim 1, Tseng teaches a lens assembly (Fig. 5, Table 25, +++-) comprising: 
a first lens having positive refractive power, a subject side surface of the first lens having a convex shape towards a subject;
	a second lens having positive refractive power, wherein a subject side surface of the second lens includes: 
a center portion intersecting an optical axis having a convex shape towards the subject, and
	a peripheral portion around the center portion and having a convex shape towards an image sensor;
	a third lens having positive or negative refractive power; 
	a fourth lens having positive or negative refractive power, and
	a filter (1350) disposed between the four the lens and the image sensor; 

wherein a sum of Abbe numbers of the first lens, the second lens, the third lens, and the fourth lens satisfies Conditional Expression 1 as follows: 20≤ν1+ν2+ν3+ν4≤125 (81.6), and, wherein the lens assembly satisfies Condition Expression 1-1 as follows: 1≤|f4/f3|≤4 (3.66/3.70=1 by rounding up); and
wherein “ν1” represents an Abbe number of the first lens, “ν2” represents an Abbe number of the second lens, “ν3” represents an Abbe number of the third lens, and “ν4” represents an Abbe number of the fourth lens.

	Tseng does not explicitly teach the filter is a band-pass filter and has a pass bandwidth of less than or equal to 200nm.
	However, in an analogous optics field of endeavor, Wang teaches a filter is a band-pass filter and has a pass bandwidth of less than or equal to 200nm ([7], “the passband of the infrared bandpass filter may be 850 nm to 940 nm”, [57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filter is a band-pass filter and has a pass bandwidth of less than or equal to 200nm in the teaching of Tseng as taught by Wang for the purposes of eliminating the signal interference caused by non-infrared light.

Regarding claim 2, Tseng further teaches the lens assembly of claim 1, wherein the first lens, the second lens, the third lens, and/or the fourth lens is a plastic aspherical lens (Table 25).

Regarding claim 3, Tseng in view of Wang teaches all the limitations as stated in claim 1, and Tseng further teaches the band-pass filter has a transmittance with respect to light having a wavelength between 800 nm to 1000 nm (Table 25, 940nm).
	Tseng in view of Wang does not explicitly teach the transmittance ranging from 90% to 99% and the filter has a transmittance ranging from 0.0001% to 1% with respect to visible light.
Absent any showing of criticality and/or unpredictability, having the transmittance ranging from 90% to 99% and the filter has a transmittance ranging from 0.0001% to 1% with respect to visible light would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving brightness for infrared imaging and reducing influence of visible light.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tseng in view of Wang by having the transmittance ranging from 90% to 99% and the filter has a transmittance ranging from 0.0001% to 1% with respect to visible light for the purposes of improving brightness for infrared imaging and reducing influence of visible light.
 
Regarding claim 4, Tseng further teaches the lens assembly of claim 1, wherein an image sensor side surface of the third lens has a convex shape towards the image sensor at least in a center portion of the image sensor side surface of the third lens intersecting the optical axis (Table 25).

Regarding claim 5, Tseng further teaches the lens assembly of claim 1, 
wherein a subject side surface of the fourth lens has a convex shape towards the subject at least in a center portion of the subject side surface of the fourth lens intersecting the optical axis, and
wherein an image sensor side surface of the fourth lens has a concave shape towards the image sensor at least in a center portion of the image sensor side surface of the fourth lens intersecting the optical axis (Fig. 25).

Regarding claim 6, Tseng further teaches the lens assembly of claim 1, wherein a ratio of a total focal length of the lens assembly to a focal length of the first lens satisfies Conditional Expression 2 as follows:
0.2 ≤ f / f 1 ≤ 0.65 (4.14/16.62)   
wherein “f” represents the total focal length of the lens assembly, and “f1” represents the focal length of the first lens.

Regarding claim 7, Tseng further teaches the lens assembly of claim 1, wherein a ratio of a total focal length of the lens assembly to a focal length of the second lens satisfies Conditional Expression 3 as follows:
	0.02 ≤ f / f 2 ≤ 0.65 (4.14/6.46) 
wherein “f” represents the total focal length of the lens assembly, and “f2” represents the focal length of the second lens.

Regarding claim 9, Tsing further teaches the lens assembly of claim 1, wherein a ratio of a curvature radius of an image sensor side surface of the fourth lens to a curvature radius of an image sensor side of the second lens satisfies Conditional Expression 5 as follows:
0.1 ≤ |R 9 / R 5 |  ≤ 0.8 (1.177/3.882)    
wherein “R5” represents the curvature radius of the image sensor side surface of the second lens, and “R9” represents the curvature radius of the image sensor side surface of the fourth lens.

	Regarding claim 10, Tseng further teaches the lens assembly of claim 9, wherein at least the image sensor side surface of the fourth lens has a concave shape towards the image sensor (Fig. 25).

Regarding claim 21, Tseng further teaches ([50]) the lens assembly of claim 1, wherein
Vd=(nd-1)/(nC-nF)
wherein “vd” 1s an Abbe number of a dth lens of the first lens, second lens, third lens, and fourth lens, “nd” represents a refractive index at a 587.56 nm wavelength, “nC” represents a refractive index at a 656.27 nm wavelength, and “nF” represents a refractive index at a 486.413 nm wavelength of the dth lens.

Claim(s) 11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horesh (US 20170374352, of record) in view of Chen.

    PNG
    media_image3.png
    685
    458
    media_image3.png
    Greyscale

Regarding claim 11, Horesh teaches an electronic device (Fig. 1) comprising: 
a first camera (106) including a lens assembly (Examiner considers a camera has lens assembly to take image), and configured to acquire first information on a subject from light incident through the lens assembly;
	at least one second camera (108) configured to acquire second information on the subject different from the first information; and
	a processor or an image signal processor (130) configured to detect distance information of the subject based on the first information (e.g, [23], “distance”, “depth image”).

	Horesh does explicitly teach the lens assembly includes: 
a first lens having positive refractive power, a subject side surface of the first lens having a convex shape towards the subject;

a center portion intersecting an optical axis having a convex shape towards the subject, and
	a peripheral portion around the center portion and having a convex shape towards an image sensor;
	a third lens having positive or negative refractive power;
	a fourth lens having positive or negative refractive power, and
	a band-pass filter disposed between the fourth lens and the image sensor, wherein the band-pass filter has a pass bandwidth of less than or equal to 200nm; 
wherein the first lens, the second lens, the third lens, and the fourth lens are sequentially arranged from the subject to the image sensor along the optical axis,
	wherein a sum of Abbe numbers of the first lens, the second lens, the third lens, and the fourth lens satisfies Conditional Expression 6 as follows: 20≤ν1+ν2+ν3+ν4≤125, and, wherein the lens assembly satisfies Condition Expression 1-1 as follows: 1≤|f4/f3|≤4; and
	wherein “ν1” represents an Abbe number of the first lens, “ν2” represents an Abbe number of the second lens, “ν3” represents an Abbe number of the third lens, and “ν4” represents an Abbe number of the fourth lens.

	However, in an analogous optics field of endeavor, Chen teaches a lens assembly includes: 

	a second lens having positive refractive power, wherein a subject side surface of the second lens includes: 
a center portion intersecting an optical axis having a convex shape towards the subject, and
	a peripheral portion around the center portion and having a convex shape towards an image sensor;
	a third lens having positive or negative refractive power; 
	a fourth lens having positive or negative refractive power, and
	a filter (350) disposed between the fourth lens and the image sensor, wherein the band-pass filter has a pass bandwidth of less than or equal to 200nm ([65], “smaller than 40 nm”);
	wherein the first lens, the second lens, the third lens, and the fourth lens are sequentially arranged from the subject to the image sensor along the optical axis,
	wherein a sum of Abbe numbers of the first lens, the second lens, the third lens, and the fourth lens satisfies Conditional Expression 6 as follows: 20≤ν1+ν2+ν3+ν4≤125, and, wherein the lens assembly satisfies Condition Expression 1-1 as follows: 1≤|f4/f3|≤4; and
	wherein “ν1” represents an Abbe number of the first lens, “ν2” represents an Abbe number of the second lens, “ν3” represents an Abbe number of the third lens, and “ν4” represents an Abbe number of the fourth lens (see claim 1 rejection by Chen above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Horesh and Chen for the purposes of having a good quality of camera in a depth imaging system.

Regarding claim 17, while Horesh in view of Chen teaches all the limitations as stated in claim 11 rejection above but does not explicitly teach the further limitations therein, Chen Tseng further teaches those additional limitations as shown in claim 8 rejections above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate those additional teaching by Chen in the teaching of Horesh in view of Chen for the purposes of having a camera with good quality and/or improving brightness for infrared imaging and reducing influence of visible light.

Claim(s) 11-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horesh (US 20170374352, of record) in view of Tseng, and further in view of Wang.

    PNG
    media_image3.png
    685
    458
    media_image3.png
    Greyscale

Regarding claim 11, Horesh teaches an electronic device (Fig. 1) comprising: 
a first camera (106) including a lens assembly (Examiner considers a camera has lens assembly to take image), and configured to acquire first information on a subject from light incident through the lens assembly;
	at least one second camera (108) configured to acquire second information on the subject different from the first information; and
	a processor or an image signal processor (130) configured to detect distance information of the subject based on the first information (e.g, [23], “distance”, “depth image”).

	Horesh does explicitly teach the lens assembly includes: 
a first lens having positive refractive power, a subject side surface of the first lens having a convex shape towards the subject;

a center portion intersecting an optical axis having a convex shape towards the subject, and
	a peripheral portion around the center portion and having a convex shape towards an image sensor;
	a third lens having positive or negative refractive power;
	a fourth lens having positive or negative refractive power, and
	a band-pass filter disposed between the fourth lens and the image sensor, wherein the band-pass filter has a pass bandwidth of less than or equal to 200nm; 
wherein the first lens, the second lens, the third lens, and the fourth lens are sequentially arranged from the subject to the image sensor along the optical axis,
	wherein a sum of Abbe numbers of the first lens, the second lens, the third lens, and the fourth lens satisfies Conditional Expression 6 as follows: 20≤ν1+ν2+ν3+ν4≤125, and, wherein the lens assembly satisfies Condition Expression 1-1 as follows: 1≤|f4/f3|≤4; and
	wherein “ν1” represents an Abbe number of the first lens, “ν2” represents an Abbe number of the second lens, “ν3” represents an Abbe number of the third lens, and “ν4” represents an Abbe number of the fourth lens.

	However, in an analogous optics field of endeavor, Tseng teaches a lens assembly includes: 

	a second lens having positive refractive power, wherein a subject side surface of the second lens includes: 
a center portion intersecting an optical axis having a convex shape towards the subject, and
	a peripheral portion around the center portion and having a convex shape towards an image sensor;
	a third lens having positive or negative refractive power; 
	a fourth lens having positive or negative refractive power, and
	a filter (350) disposed between the fourth lens and the image sensor; 
	wherein the first lens, the second lens, the third lens, and the fourth lens are sequentially arranged from the subject to the image sensor along the optical axis,
	wherein a sum of Abbe numbers of the first lens, the second lens, the third lens, and the fourth lens satisfies Conditional Expression 6 as follows: 20≤ν1+ν2+ν3+ν4≤125, and, wherein the lens assembly satisfies Condition Expression 1-1 as follows: 1≤|f4/f3|≤4 (3.66/3.70=1 by rounding up); and
	wherein “ν1” represents an Abbe number of the first lens, “ν2” represents an Abbe number of the second lens, “ν3” represents an Abbe number of the third lens, and “ν4” represents an Abbe number of the fourth lens (see claim 1 rejection based on Tseng in view of Wang above).



	Horesh in view of Tseng does not explicitly teach the filter is a band-pass filter and has a pass bandwidth of less than or equal to 200nm.
	However, in an analogous optics field of endeavor, Wang teaches a filter is a band-pass filter and has a pass bandwidth of less than or equal to 200nm ([7], “the passband of the infrared bandpass filter may be 850 nm to 940 nm”, [57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filter is a band-pass filter and has a pass bandwidth of less than or equal to 200nm in the teaching of Horesh in view of Tseng as taught by Wang for the purposes of eliminating the signal interference caused by non-infrared light.

Regarding claims 12,15-16,18, while Horesh in view of Tseng and further in view of Wang teaches all the limitations as stated in claim 11 rejection above but does not explicitly teach the further limitations therein, Tseng or modified Tseng further teaches those additional limitations as shown in claims 3,6-7,9 rejections above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate those additional teaching by Tseng in the teaching of Horesh in view of Tseng and further in view of Wang for the purposes of 

Regarding claim 13, Horesh further teaches the electronic device of claim 11, further comprising: 
a light source device (104),
	wherein the first camera is configured to acquire the first information by receiving light emitted from the light source device and reflected by the subject (as seen in Fig. 1).

Regarding claim 14, Horesh in view of Tseng and further in view of Wang teaches all the limitations as stated in claim 11. Horesh further teaches the electronic device of claim 13, wherein the light source device includes an infrared-emitting diode or a near infrared laser light source ([2], “infrared laser projector”).
Horesh in view of Tseng and further in view of Wang does not explicitly teach the infrared laser is near infrared laser.
Absent any showing of criticality and/or unpredictability, having the infrared laser is near infrared laser would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of taking near infrared image.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Horesh in view of Tseng and further in view of Wang by having the infrared laser is near infrared laser for the purposes of taking near infrared image.

Regarding claim 19, Horesh further teaches the electronic device of claim 11, wherein the processor or the image signal processor is configured to generate an image of the subject by synthesizing the first information and the second information ([20], “synthesized”).

Regarding claim 20, Horesh further teaches the electronic device of claim 11, wherein the second information includes color information, brightness information, saturation information, and/or contrast information of the subject (108 being a camera will take a image comprising at least part of the information as stated here).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




wen.huang2@uspto.gov
(571)270-0234